Title: To Thomas Jefferson from Alexander Martin, 4 October 1792
From: Martin, Alexander
To: Jefferson, Thomas



Sir
State of North Carolina October 4th. 1792.

In my last I did myself the honor to write you an answer to your letter respecting supernumerary warrants from entries made in Armstrong’s Office on lands lying south of French Broad river, between the waters of Tenassee and Pigeon rivers; I had not attended immediately (having the Cession Act then before me) to the Act of Assembly for opening the Land Office in the western Country, in which Act the above lands are reserved for the use of the Cherokee Indians. I take this opportunity to inform you, I am well satisfied with the claim the United States have to these lands since the treaty of Holsten, and though I had been cautious in executing grants for these lands, it was from a different principle, that the persons inhabiting the same might be intitled to their pre-emptions when an entry office should be opened for said lands as mentioned in the Cession Act. In order to deter persons from practising frauds on the Secretary and myself in future, which from artifice, and perhaps our inattention have been effected, and that the clauses of the entry office act may be more fully known, which reserved those lands for the Cherokee Indians I have issued a Proclamation, the copy of which you have enclosed, and which Governor Blount is requested to publish in the western Territory and that he take such measures he may think proper against the offenders who chiefly reside in his Government that the evil complained of be punished.
I have to acknowledge the receipt of all the authenticated copies of the acts of the last Session of Congress which you have been pleased to transmit to me. I have the honor to be with very great esteem & respect, Sir, your most obedient huml. Servt.

Alex: Martin

